            Case 1:20-cv-02106-VEC Document 1 Filed 03/09/20 Page 1 of 39



                               UNITED STATES DISTRICT
                           SOUTHERN DISTRICT OF NEW YORK

 THOMAS ALBERTO ROBLES,                             ___-cv-____________

                                   Plaintiff,
                      v.                                       COMPLAINT
                                                         AND JURY TRIAL DEMAND
 HOLY SEE (STATE OF VATICAN
 CITY; THE VATICAN); OUR LADY OF
 MOUNT CARMEL PARISH; CHURCH
 OF OUR LADY OF MT. CARMEL; OUR
 LADY OF MT. CARMEL
 DEVELOPMENT CORPORATION;
 ARCHDIOCESE OF NEW YORK a/k/a
 ROMAN CATHOLIC ARCHDIOCESE
 OF NEW YORK; ARCHBISHOP OF
 NEW YORK; and THE SOCIETY OF
 THE CATHOLIC APOSTOLATE a/k/a
 PALLOTTINES;
                         Defendants.

       Plaintiff, Thomas Alberto Robles, by and through his undersigned counsel, alleges the

following:

                                    NATURE OF CLAIM

       1.       This case is brought under the New York Child Victims Act (L 2019, ch 11)

(“CVA”). It concerns the repeated acts of sexual abuse committed by Reverend Barry F. Bossa

(“Rev. Bossa”) against Plaintiff, Thomas Alberto Robles, who was a minor at the times of the

sexual abuse. Those acts include conduct by Rev. Bossa that would constitute a sexual offense as

defined by, inter alia, New York Penal Law §§ 130.55, 130.80(1)(a), and 130.65(4).

       2.       The subject abuse, which includes fondling, forced sexual touching, and other

sexual acts, occurred when Rev. Bossa was employed by, working for, associated with, and/or on

the premises of Defendant Church of Our Lady of Mount Carmel (“Mt. Carmel Church”), which

is a Catholic church located in New York, New York.
            Case 1:20-cv-02106-VEC Document 1 Filed 03/09/20 Page 2 of 39



       3.       Upon information and belief, Rev. Bossa was ordained by The Society of Catholic

Apostolate a/k/a Pallottines (the “Pallottines”) in or around 1981. Rev. Bossa was ordained by the

Pallottines despite its express knowledge that Rev. Bossa had pled guilty in 1974, to performing

oral sex upon a twelve-year-old boy.

       4.       Upon information and belief, Rev. Bossa was employed by Defendants Mt. Carmel,

Roman Catholic Archdiocese of New York (the “Archdiocese”), the Archbishop of New York (the

“Archbishop”), the Pallottines, and the Holy See (State of Vatican City; The Vatican) (“Holy See”)

from on or about January 1, 1981, to on or about December 31, 1986. The subject abuse occurred

within said time period, beginning in 1981.

       5.       Pursuant to the CVA, a victim of childhood sexual abuse in the State of New York

whose claim may have been barred by the statute of limitations is now revived. Such a claim must

be brought not later than one year and six months after the CVA became law on February 14, 2019.

See CPLR § 214-g. Plaintiff’s claim is timely.

                                              PARTIES

       6.       Plaintiff incorporates all consistent paragraphs of this Complaint as if fully set forth.

       7.       At the time of the sexual abuse alleged herein, Plaintiff, Thomas Alberto Robles,

was a minor, residing within the State of New York in New York County. Plaintiff currently

resides in the State of New York in New York County.

       8.       At all relevant times hereto, Rev. Bossa was a priest at Mt. Carmel Church, located

at 448 East 116th Street, New York, New York 10029.

       9.       Defendant Our Lady of Mount Carmel Parish (“Mt. Carmel Parish”) was, and con-

tinues to be, a Roman Catholic organization and a non-profit religious corporation duly organized

and existing under, and pursuant to, the laws of the State of New York, and authorized to conduct




                                                   2
         Case 1:20-cv-02106-VEC Document 1 Filed 03/09/20 Page 3 of 39



business and conducting business in the State of New York under the direct supervision, authority,

employ and control of the Archdiocese, the Archbishop, and the Holy See, with its principal place

of business at 448 E. 116th St. New York, New York 10029.

       10.     Defendant Mt. Carmel Church was and continues to be a Roman Catholic organi-

zation and a non-profit religious corporation duly organized and existing under, and pursuant to,

the laws of the State of New York, and authorized to conduct business and conducting business in

the State of New York under the direct supervision, authority, employ and control of Defendants

Mt. Carmel Parish, the Archdiocese, the Archbishop, and the Holy See, with its principal place of

business at 448 E. 116th St. New York, New York 10029.

       11.     Defendant Our Lady of Mount Carmel Development Corporation (“MCDC”) is a

Roman Catholic organization and a non-profit religious corporation duly organized and existing

under, and pursuant to, the laws of the State of New York, and authorized to conduct business and

conducting business in the State of New York under the direct supervision, authority, employ and

control of Defendants MCDC, the Archdiocese, the Archbishop, and the Holy See, with its prin-

cipal place of business at 448 E. 116th St. New York, New York 10029.

       12.     Mt. Carmel Parish, Mt. Carmel Church, and MCDC will also be hereinafter referred

to as the “Mt. Carmel Defendants.”

       13.     Defendant Pallottines was and continues to be a Roman Catholic organization, re-

ligious order, and non-profit religious corporation authorized to conduct business and conducting

business in the State of New York, organized and existing under the laws of the State of New York.

The Pallottines is and continues to be under the direct supervision, authority, employ and control

of Defendants Archdiocese, the Archbishop, and the Holy See, with a principal place of business

at 3452 Niagara Falls Blvd, North Tonawanda, New York 14120.




                                                3
           Case 1:20-cv-02106-VEC Document 1 Filed 03/09/20 Page 4 of 39



         14.   Defendant Archdiocese was and continues to be a Roman Catholic organization

and a non-profit religious corporation, duly organized and existing under, pursuant to, and by

virtue of the laws of the State of New York, licensed to do and/or transact business within the State

of New York, and with a principal place of business at 1011 First Avenue, New York, New York

10022.

         15.   The Archdiocese employed priests and others who served various Catholic

institutions and families, including Plaintiff, Thomas Alberto Robles.

         16.   Defendant Archbishop was and continues to be a Roman Catholic organization,

currently occupied by Timothy Michael Cardinal Dolan, with a principal place of business at 1011

First Avenue, New York, New York 10022.

         17.   Defendant Holy See, at all times material hereto, was and is an international

religious organization and the ecclesiastical, governmental and administrative capital of The

Roman Catholic Church and The Supreme Pontiff located in the Vatican City State, Italy. The

Holy See is the composite of the authority, jurisdiction and religious sovereignty vested in the

Supreme Pontiff and his delegated advisors and/or agents to direct the activities and business of

the worldwide Roman Catholic Church.

         18.   In the United States, bishops, archbishops, cardinals, and others direct, supervise,

support, promote, and engage in the oversight of the Roman Catholic church and religion within

the country, through unfettered control of the dioceses, archdioceses, ecclesiastical provinces,

religious orders, and other related organizations, their employees, and the policies and procedures

by which they provide religious and pastoral guidance, education, and counseling to United States

Catholics, subject only to the authority of the Holy See itself, for which they are employees.




                                                 4
         Case 1:20-cv-02106-VEC Document 1 Filed 03/09/20 Page 5 of 39



       19.     The Holy See actively engages in commercial activity in the United States by, inter

alia, collecting contributions from members, soliciting members to join and contribute financially,

buying and selling real estate and other property, employing citizens, fundraising activities, and

receiving tuition from its schools and other educational and/or extracurricular programs.

       20.     One major effort further discussed below, is called “Peter’s Pence” and is a

collection taken up every year specifically for the support of the Holy See. Most of the funds go

to the support of the Holy See (sometimes referred to herein as the “Vatican”) bureaucracy and the

international diplomatic corps. The funds are collected by individual dioceses and archdioceses

and sent to the Vatican Nunciature, which is the name for the Vatican Embassy. There the funds

are banked and, periodically, the results of the collections and the interest earned are sent to the

Holy See in Rome.

       21.      Plaintiff’s claims are based, in part, on Rev. Bossa’s employment relationship with

Defendant Holy See. The relevant employment relationship is not abnormal for a sovereign, as

employment is not part of civil service, the diplomatic corps, or the military. Nor was Rev. Bossa

privy to governmental policy deliberations or engaged in legislative work.

       22.     Defendant Holy See also engages in commercial activity in its oversight of Roman

Catholic organizations worldwide, including the archdioceses, dioceses, and parishes in the United

States. Specifically, such engagement involves expansive business activity in the State of New

York. For example, Catholic archbishops and bishops are not allowed to spend over a specific

amount of money without getting explicit permission of Defendant Holy See.

       23.     Defendant Holy See promulgates rules, regulations, laws, opinions and edicts that

it commands be followed by its archbishops, bishops, cardinals, archdioceses, dioceses, and priests

in the United States. For example, in May 2019, the Supreme Pontiff, Pope Francis, issued the




                                                 5
           Case 1:20-cv-02106-VEC Document 1 Filed 03/09/20 Page 6 of 39



Vos Estis Lux Mundi regarding the lifting of certain requirements for sexual abuse investigations

in which the Pope stated:

                 I desire that this commitment be implemented in a fully ecclesial
                 manner, so that it may express the communion that keeps us united,
                 in mutual listening and open to the contributions of those who care
                 deeply about this process of conversion.

                 Therefore, I decree: . . . 1

        24.      In December 2019, the Supreme Pontiff, Pope Francis, issues the Rescriptum Ex

Audientia SS.MI in which he lifted the requirement of “pontifical secret” in certain legal

proceedings. 2

        25.      The Holy See also charges assessments or fees for a variety of functions, including

the appointment or assignments of bishops, archbishops, cardinals, as well as, the alienation of

certain ecclesiastical properties. That money is generally paid by the archdioceses and dioceses

directly to the Holy See.

        26.      Defendant Holy See requires its agents and employees in charge of operations in

the various geographical locations to come to Rome and report about the state of operations, in-

cluding financial status and business issues. The visits are referred to as “Ad Limina” visits. These

employees are required to make this visit at least once every five years.

        27.      The Holy See also requires its dioceses, archdioceses, bishops, archbishops and

cardinals, among others, to write detailed reports about the status of the business operations, in-

cluding, but not limited to, personnel issues, finance, and real estate holdings. These reports are

known as “Quinquennial Reports” and are submitted to the Holy See every five years.



1
   www.vatican.va/content/francesco/en/motu_proprio/documents/papa-francesco-motu-proprio-20190507_vos-estis-
lux-mundi.html (emphasis added, last visited March 6, 2020) (emphasis added).
2
  https://press.vatican.va/content/salastampa/en/bollettino/pubblico/2019/12/17/191217b.html (last visited February
27, 2020).




                                                        6
           Case 1:20-cv-02106-VEC Document 1 Filed 03/09/20 Page 7 of 39



        28.      Defendant Holy See is solely responsible for creating new divisions of its business

and private enterprise, referred to as either a “diocese” or an “archdiocese” across the globe, in-

cluding 197 within the United States.

        29.      Defendant Holy See has created, and has the power to continue to create, all the

dioceses and archdioceses in New York, including Defendant Archdiocese named herein. Defend-

ant Holy See can also consolidate, shut down or promote these dioceses and archdioceses.

        30.      The Holy See, co-equal with its bishops, archbishops, and cardinals, has authority

to perform local operations of its businesses within the United States, which include, but are not

limited to: directing Peter’s Pence donation campaigns, laicization of its clergy members, dispen-

sations from its rules and regulations, and appeals of a bishop’s decision.

        31.      The Holy See has control over and involvement with property owned by all Cath-

olic entities in the United States, and specifically relevant here in the State of New York, and its

permission is required for the sale or disposal of much of the property owned by Catholic entities

in the United States and in the State of New York. For example, in 2007, the current Archbishop

of New York, Timothy Michael Cardinal Dolan, requested permission from Defendant Holy See

to move nearly $57 million into a cemetery trust fund to protect its assets from victims of clergy

sexual abuse who were demanding compensation. 3

        32.      Defendant Holy See commands that its employees and agents, including but not

limited to its bishops, archbishops and priests commit to specific rules, policies, and procedures.

For example, bishops, archbishops and priests must be celibate, not perform certain jobs, and Holy

See controls the living arrangements of said employees. Currently, Defendant Holy See has over

one million employees and agents within the United States.


3
  Laurie Goodstein, Dolan Sought to Protect Church Assets, Files Show, N.Y. Times (July 1, 2013, https://www.ny-
times.com/2013/07/02/us/dolan-sought-vatican-permission-to-shield-assets.html) (last visited January 22, 2020).




                                                       7
             Case 1:20-cv-02106-VEC Document 1 Filed 03/09/20 Page 8 of 39



           33.   Through these bishops, archbishops, and priests, the Holy See promotes the sacred

liturgy, while creating, appointing, assigning, re-assigning, and retiring its clergy members, bish-

ops, archbishops, and cardinals. Defendant Holy See also has the final and sole power to remove

individual clergy. All bishops, archbishops, clergy, and priests vow to show respect and obedience

to the Pope and their designated bishop or archbishop. Defendant Holy See also determines

whether religious orders are to be disciplined for inappropriate behavior and whether they remain

in the Church following inappropriate behavior.

           34.   Further, a priest receives financial support throughout the full length of his life, and

he must not be deprived of his pension or his clerical status unless Defendant Holy See approves.

           35.   The Holy See promulgates and enforces the canonical laws, rules and regulations

regarding education, training, and standards of conduct and discipline and directs and mandates

the morals and standards of conduct of all clergy members of the Roman Catholic Church, and

does this by and through its employees, agents and instrumentalities, by enforcement of its rules

and regulations written and promulgated by Defendant Holy See. As such, the Holy See had vi-

carious control over Rev. Bossa from the time of his ordination as a priest, through his employment

at Mt. Carmel, and after when it brought Rev. Bossa to its headquarters in Rome.

           36.   Any corporations, including, but not limited to the Defendant Archdiocese, the Pal-

lottines, and the Mt. Carmel Defendants, were and continue to be alter egos of Defendant Holy

See. Defendant Holy See retained, and still retains, complete and final control over these corpo-

rations.

           37.   Defendant Holy See is the only entity that can make the ultimate decision regarding

firing and/or laicizing a priest, bishop, archbishop, cardinal, or religious leader, including Rev.

Bossa.




                                                    8
              Case 1:20-cv-02106-VEC Document 1 Filed 03/09/20 Page 9 of 39



         38.      During his pendency as a priest, and up until his death, Rev. Bossa was a fundraiser

and solicitor of members for Defendant Holy See. Rev. Bossa also represented the Archdiocese

and the Archbishop, who used Rev. Bossa, along with other priests, to solicit donations which

flowed to the Archdiocese and to the Holy See. As such, the Rev. Bossa not only raised money

for Defendant Holy See, but was also able to recruit numerous children, adults, and families to

become paying members of Defendant Holy See’s organization(s), as well as, labor contributors

to the ongoing production of Mass at Mt. Carmel Church. Defendants collectively and pursuant

to the policies laid out by the Holy See, protected Rev. Bossa, among others, to protect these ben-

efits.

         39.      At all times material herein, and as part of both its course of commercial conduct

and particular commercial transactions and acts, Defendant Holy See directed its agents, employ-

ees and institutions in the United States, including the Archdiocese, the Archbishop, and the Mt.

Carmel Defendants, to not make public to other parishioners and the general public, the sexual

abuse of children committed by its clergy members, including Rev. Bossa. This was done to avoid

“scandal” and to perpetuate its Christian public image and power to ensure the continued receipt

of funds from its parishioners and other financial contributors, all in furtherance of its commercial

activities.

         40.      The Archdiocese, the Archbishop, the Pallottines, the Mt. Carmel Defendants, and

the Holy See, together with other agents, at the direct authority of Defendant Holy See collectively

create the “Church Enterprise.”

         41.      At all relevant times herein, during the time Rev. Bossa was employed as a priest

by and serving as priest for each Defendant named herein, Rev. Bossa used his position as a priest

to gain the trust of Plaintiff and his family through spiritual guidance and service to groom and to




                                                   9
           Case 1:20-cv-02106-VEC Document 1 Filed 03/09/20 Page 10 of 39



sexually abuse Plaintiff.

          42.    To the extent that the Mt. Carmel Defendants, the Archdiocese, the Archbishop,

the Pallottines, and the Holy See was/were different entities, corporations, or organizations during

the period which Rev. Bossa used his position as a priest to sexually abuse Plaintiff, such entity,

corporation, and/or organization is hereby on notice that it is intended to be a defendant in this

lawsuit.

          43.    To the extent that the Mt. Carmel Defendants, the Archdiocese, the Archbishop, the

Pallottines, and the Holy See was/were a successor to a different entity, corporation and/or

organization which existed during the relevant times mentioned herein, including, the times at

which Rev. Bossa used his position as a priest of and associated with the above-captioned

Defendants so as to sexually abuse Plaintiff such successor entity, corporation and/or organization

is hereby placed on notice that it is intended to be a defendant in this lawsuit.

          44.    Defendants’ policies and directives to maintain secrecy of the sexual abuse of chil-

dren in order to avoid scandal and maintain maximized financial contributions was, at minimum,

a substantial factor in bringing about Plaintiff’s abuse described below.


                                   JURISDICTION AND VENUE

          45.    Plaintiff incorporates all consistent paragraphs of this Complaint as if fully set forth

herein.

          46.    Plaintiff brings this complaint under 28 U.S.C.§§ 1332 and 1331. Plaintiff is a

resident of the New York and the Holy See is a foreign state defendant subject to the Foreign

Sovereign Immunities Act, 28 U.S.C. § 1602, et. seq. (“FSIA”). The amount in controversy ex-

ceeds $75,000.

          47.    The Court has personal and subject matter jurisdiction over the Holy See pursuant




                                                   10
         Case 1:20-cv-02106-VEC Document 1 Filed 03/09/20 Page 11 of 39



to 28 U.S.C. § 1330. The Holy See is not entitled to immunity under FISA. The Holy See has

engaged, and continues to engage, in commercial activity in the State of New York and throughout

the United States and because Holy See committed the tortious conduct described herein in the

United States, directly and vicariously through its agents and employees. See 28 U.S.C. §

1605(a)(2), (5).

       48.     This Court has supplemental subject matter and personal jurisdiction over the Mt.

Carmel Defendants, the Archdiocese, the Archbishop, and the Pallottines pursuant to 28 U.S.C. §

1367(a). Plaintiff’s claims against those Defendants are “so related to claims in the action within

such original jurisdiction that they form part of the same case or controversy[.]”

       49.     Venue for this action is proper in this Court pursuant to 28 U.S.C. § 1391(f)(1),

because a substantial part of the events or omissions giving rise to the claims occurred within this

District, and the Defendants are subject to personal jurisdiction in this District.

       50.     Defendant Holy See has unqualified power over the Roman Catholic Church within

the United States including each and every individual and section of the Church including, but not

limited to all priests, bishops, archbishops, metropolitans, cardinals, and all other church workers

as well as dioceses, archdioceses, ecclesiastical provinces, and orders.

       51.     Defendant Holy See directs, supervises, supports, promotes and engages in the

oversight of the sovereign nation, the organization and its employees for the purpose of the

business, foreign affairs, and employees of the worldwide Roman Catholic Church, and provides

religious and pastoral guidance, education and counseling to Roman Catholics in the United States

in exchange for all or a portion of the revenue collected from its members.

       52.     Defendant Holy See engages in some of its activities vicariously through its agents,

cardinals, bishops, and clergy, including religious order priests, brothers and sisters, and lay




                                                  11
         Case 1:20-cv-02106-VEC Document 1 Filed 03/09/20 Page 12 of 39



employees who work under its authority in the United States, and in the State of New York.

Through these individuals, and through its own actions carried out in the United States, Defendant

Holy See committed, both vicariously and through its own acts and omissions, the tortious acts

described herein.

       53.     Ultimately, this Court has subject matter jurisdiction and personal jurisdiction over

Defendant Holy See because the Holy See is responsible for the tortious acts and omissions of its

agents, employees, and instrumentalities in the United States that caused personal injury to Plain-

tiff as described below pursuant to exceptions provided in FISA. Such exceptions applicable

herein include the “tortious acts exception” codified in 28 U.S.C. § 1605(a)(5), as here, Plaintiff

was harmed by tortious acts, committed by the Holy See directly, and through the doctrine of

respondeat superior for the tortious acts of its agents and employees in the United States. All such

acts of these agents and employees were within the course and scope of their employment with the

Holy See.

       54.     Defendant Holy See also actively engages in commercial and business activity in

the United States of America and the State of New York by recruiting and soliciting people to

become members and contribute to the financial operation of the Roman Catholic Church,

including The Society for the Propagation of the Faith (“SPF”) in every diocese, including the

Archdiocese.

       55.     Each diocese/archdiocese, including the Archdiocese, has a separate SPF under the

control and oversight of Defendant Holy See. Money donated to the SPF is sent to the Pontifical

Mission Societies in the United States which is headquartered in New York and which is also

under the direction and control of Defendant Holy See. The SPF takes donations and has special

collections specifically for the Mission.




                                                12
          Case 1:20-cv-02106-VEC Document 1 Filed 03/09/20 Page 13 of 39



        56.      Defendant Holy See also operates the Permanent Observer Mission of the Holy See

to the United Nations which is headquartered in the Archdiocese. As part of this Mission, the Holy

See maintains a “Holy See Permanent Observer Mission Fund” in New York to fund the “ongoing

work of the Permanent Observer Mission of the Holy See to the United Nations in New York.”

        57.      The Holy See also engages in solicitation of funds to, among other places, the

United States and New York through the Peter’s Pence Collection (“Peter’s Pence”). 4 According

to the requirements of the Peter’s Pence, each church member is encouraged to provide an offering

to the Pope “so that he can provide for the needs of the entire Church[.]”

        58.      Peter’s Pence is a commercial transaction wherein Defendant Holy See asks for

donations in exchange for spreading the evangelization of the Church. As Pope John Paul II stated:

                 Many expect the Apostolic See to give them the support they often
                 fail to find elsewhere. In this perspective the Peter’s Pence
                 Collection is a true and proper participation in the work of
                 evangelization, especially if one considers the meaning and
                 importance of concretely sharing in the concerns of the universal
                 Church.” 5

        59.      In the United States, Defendant Holy See conducts its Peter’s Pence activity

through the United States Conference of Catholic Bishops (“USCCB”) which states that “[t]he

purpose of the Peter's Pence Collection is to provide the Holy Father with the financial means to

respond to those who are suffering as a result of war, oppression, natural disaster, and disease. The

USCCB National Collections Committee oversees the promotion of the Peter's Pence.” 6 Indeed,

United States Catholics are encouraged to send their donations by mail to an address for “Peter’s



4
  http://www.peterspence.va/en.html (last visited February 27, 2020); http://www.vatican.va/roman_curia/secretar-
           iat_state/obolo_spietro/documents/index_en.htm
(last visited February 27, 2020)
5
  Pope John Paul II to the St Peter’s Circle, 28 February 2003,
http://www.vatican.va/roman_curia/secretariat_state/obolo_spietro/documents/actual_en.html (last visited
February 10, 2020).
6
  http://www.usccb.org/catholic-giving/opportunities-for-giving/peters-pence/ (last visited February 27, 2020).




                                                        13
           Case 1:20-cv-02106-VEC Document 1 Filed 03/09/20 Page 14 of 39



Pence Collection, The Apostolic Nunciature” in Washington, DC.

        60.      The USCCB, as an organization carrying out the actions of and serving Defendant

Holy See, also hosts a collection of resources to encourage collection in diocese and individual

churches, including a social media tool kit, parish materials, 7 diocesan materials, all displaying

pictures of the Supreme Pontiff of the Holy See, Pope Francis. Indeed, the Pope repeatedly “calls

each of us to … respond with faith and charity” and “reminds us that Christ bids us to spend our

lives in his service” invoking the authority of the “Apostolic Exhortation Gaudete et Exsultate,

no. 98.”

        61.      According to the USCCB website, the “Peter’s Pence Collection” has raised over

$190 million[.]”See footnote 6 below. This money was raised through efforts by employees and

agents of Defendant Holy See within the United States, and specifically the State of New York, to

solicit funds for Defendant Holy See in exchange for the religious blessings associated with

following Christ’s edicts.

        62.      Defendant Holy See also has a significant seminary system and “Program of

Priestly Formation” concerned with recruiting and training employees and agents to further the

commercial purpose in the United States of gathering money and recruiting new members to the

Church. The Holy See exerts control over this system. For example, in the 5th edition of the

“Program of Priestly Formation” it is stated:

                 In 1981, Pope John Paul II mandated an apostolic visitation of all
                 United States seminaries. The visitations resulted in observations
                 published by the Congregation for Catholic Education on
                 freestanding diocesan seminary theologates (1986), college
                 seminaries (1988), and religious priestly formation (1990) in
                 collaboration with the Congregation for the Institutes of
                 Consecrated Life and Societies of Apostolic Life. These
                 observations played an important role in shaping the fourth edition

7
 See e.g. http://www.usccb.org/catholic-giving/opportunities-for-giving/peters-pence/collection/2019/upload/pp-
2019-parish-resource-guide.pdf (last visited February 27, 2020).




                                                       14
          Case 1:20-cv-02106-VEC Document 1 Filed 03/09/20 Page 15 of 39



                 of the PPF[.] 8

        63.      In fact, footnote 6 on page 3 of that same document references Code of Canon law

§ 242 which makes clear that the seminary program is mandated by Defendant Holy See: “Each

nation is to have a program of priestly formation which is to be established by the conference of

bishops, attentive to the norms issued by the supreme authority of the Church, and which is to be

approved by the Holy See. . . .” Canon 242, § 1 (emphasis added).

        64.      The enrollment of students at these seminaries, or any other Roman Catholic

schools, as well as, the donation of money by parishioners is harmed by any hint that the Church

or Pope are not pure, scandal-free, and a source for spiritual growth. As such, to support the

commercial mission of the Holy See, it mandates absolute secrecy in many things, including steps

taken to protect the Church—that is, to protect the commercial enterprise— regarding priests

accused of childhood sexual abuse. As is stated in the 1962 Crimen Sollicitationis No. 70: “All

these official communications shall always be made under the secret of the Holy Office; and, since

they are of the utmost importance for the common good of the Church, the precept to make

them is binding under pain of grave [sin].” 9

        65.      For these reasons, this Court has jurisdiction over Defendant Holy See because said

Defendant engaged in commercial activity in New York State bringing them into New York’s

Long Arm Statute as well as through its intentional and widespread commercial activity through-

out the United States of America and its territories.




8
  http://www.usccb.org/beliefs-and-teachings/vocations/priesthood/priestly-formation/upload/ProgramforPriest-
lyFormation.pdf pg. 2, (last visited February 27, 2020).
9
  http://www.vatican.va/resources/resources_crimen-sollicitationis-1962_en.html (last visited March 6, 2020) (em-
phasis added).




                                                        15
         Case 1:20-cv-02106-VEC Document 1 Filed 03/09/20 Page 16 of 39



                             FACTS COMMON TO ALL COUNTS

        a.       The Roman Catholic Church’s Structure and Policies Regarding Childhood
                 Sexual Abuse

        66.      The papacy of the Roman Catholic Church is the oldest, continuing, absolute Mon-

archy in the world, and for many of its followers, the Pope is the infallible interpreter of Christ and

such position is supported by the Church’s own teachings, writings, and laws.

        67.      As overseer of the Church, Defendant Holy See is a unique entity, with an organi-

zational structure and chain of command that allows its head of the state, the Pope, to have a

significantly high level of involvement in and control over the routine and day-to-day activities of

its employees, agents and instrumentalities, such as bishops, archbishops, cardinals, and others,

particularly with respect to the handling of clergy who have engaged in certain specified conduct.

        68.      As previously stated, Defendant Holy See promulgates and modifies the Roman

Catholic Church’s overarching Canon Law (among other guiding principles), a specialized reli-

gious legal system that has touched on the issue of sexual abuse of minors since as early as the

first century.

        69.      The Roman Catholic Church initiated, and continues to develop, various organiza-

tional laws and management policies regarding pedophilic and sexual behaviors of its clergy mem-

bers. Defendants’ policies, regulations, and laws were codified into one document: The Code of

Canon Law (1917) (hereinafter “Canon”). Among other things, the Canon specifically forbade

priests and clergy members from having sexual relations or relationships with children under the

age of sixteen. The Canon mandated absolute secrecy before, during, and after the proceedings of

the ecclesiastical courts. This was known as pontifical secrecy. The Canon also provided cover

for offending priests through confession, exhibiting no concern for physical or spiritual care of the




                                                  16
          Case 1:20-cv-02106-VEC Document 1 Filed 03/09/20 Page 17 of 39



victims. Today, in the current 1983 version of the Canon, the sexual abuse of children by priests

and clergy members continues to be expressly forbidden.

         70.     These Canon rules and policies are mandatory and must be obeyed by every mem-

ber of the Roman Catholic Church at the behest of Defendant Holy See, which are its dioceses,

archdioceses, bishops, archbishops, cardinals, and priests, including the remaining Defendants

named herein.

         71.     In 1962, Defendant Holy See released a document or “instruction” entitled Crimen

sollicitationis. 10 This document codified procedures to be followed by bishops and archbishops

in cases of clergy members accused of having used the confessional process to make sexual ad-

vances to penitents, including minors, as well as, non-confessional sexual conduct with minors.

This document requires strict secrecy in such cases, allowing its institutions and employees, in-

cluding the Church Enterprise defendants herein, to conceal this known problem.

         72.     Defendant Holy See knew its widespread problem of sexual abuse of minors by

clergy members was worldwide, and particularly in the United States, and provided a mandated

policy for the Archdiocese, the Archbishop, the Mt. Carmel Defendants, and the Pallottines, which

gave its clergy members and institutions the ultimatum of secrecy or excommunication. This in

turn created a shroud of secrecy and sequestered priests, such as Rev. Bossa, from consequence.

         73.      On June 28, 1988, Defendant Holy See issued an apostolic constitution entitled

Pastor Bonus 11 (“The Good Shepherd”) that reiterated the Defendant Holy See’s Congregation for




10
   The Vatican site provides a copy of the text of the Crimen sollicitationis at: http://www.vatican.va/resources/re-
sources_crimen-sollicitationis-1962_en.html (last visited March 6, 2020). The original Crimen was issued in 1922,
and its only difference from the 1962 version was the addition examples of the formularies to be used in the child
sexual abuse judicial process.
11
   The Vatican site provides a copy of the text of the Pastor Bonus at: http://www.vatican.va/content/john-paul-
ii/en/apost_constitutions/documents/hf_jp-ii_apc_19880628_pastor-bonus-index.html (February 27, 2020).




                                                         17
          Case 1:20-cv-02106-VEC Document 1 Filed 03/09/20 Page 18 of 39



the Doctrine of Faith’s 12 (“Congregation”) absolute power over crimes against morals, including

sexual abuse of minors by clergy members.

         74.     Defendant Holy See claims its policies forbid child sexual abuse by clergy mem-

bers, but in reality, its policy, as implemented by its employees, agents, instrumentalities, and in-

stitutions, is to protect its abusive priests, clergy members, bishops, archbishops, cardinals, and

other agents and employees from “scandal.” This secret internal policy is done in order to maintain

the Pope’s rightful claim of control and ensure its parishioners, followers, and financial contribu-

tors to keep confidence in Defendant Holy See and the Catholic Church as a whole. In doing so,

Defendant Holy See continues to receive vast contributions of money and property by those devout

to it.

         75.     Organizations and employees, including the Defendants named herein fully em-

braced and implemented the policies and procedures of Defendant Holy See which provided for

mandatory secrecy of all administrative, legislative, and judicial activities of the Holy See offices

and departments under direct authority of the Pope, as well as overall similar activities in the dio-

ceses around the world, including those in the State of New York, specifically the Archdiocese,

the Archbishop, the Mt. Carmel Defendants, and the Pallottines. Violation of pontifical secrecy

can result in severe penalties, including excommunication.

         76.     At all times relevant herein, Defendant Holy See employed priests, including Rev.

Bossa, to provide religious and pastoral services. At no time did Rev. Bossa, perform legislative

work or governmental functions on behalf of Defendant Holy See.




12
  The Congregation for the Doctrine of the Faith is the oldest among the nine congregations of the Roman Curia,
seated at the Palace of the Holy Office in Rome. It is a body of the Holy See founded by Pope Paul III in 1542 with
the sole objective to "spread sound Catholic doctrine and defend those points of Christian tradition which seem in
danger because of new and unacceptable doctrines."




                                                        18
          Case 1:20-cv-02106-VEC Document 1 Filed 03/09/20 Page 19 of 39



        77.      Defendants collectively controlled Rev. Bossa, were responsible for punishment if

there was wrongdoing, and provided pay and room and board to Rev. Bossa for his services.

        78.      Defendants collectively controlled all and/or some aspects of Rev. Bossa’s conduct,

including his clothing, routine, money-earning opportunities, practices, liturgical content, and

teachings.

        79.      Defendant Holy See, through its institutions, the Archdiocese, the Archbishop, the

Mt. Carmel Defendants, and the Pallottines also supplied Rev. Bossa with material for their fund-

raising, recruitment of new parishioners, and solicitation of money and property. Defendant Holy

See alone had the sole authority to remove Rev. Bossa from his position as a priest.

        80.      Plaintiff, among others, was harmed and continues to be harmed as a result of De-

fendants’ collective practice and policy, implemented by Defendant Holy See, of not reporting

suspected child abuse to law enforcement, not warning parishioners of the danger posed by the

priests, and requiring mandatory secrecy of all its agents and employees.

        b.       The Sexual Abuse Resulting from Defendants’ Collective Acts and Omissions

        81.      In 1974, Rev. Bossa pled guilty in Malone, New York, to misdemeanor sexual

abuse, reduced from a felony charge, for performing oral sex on a twelve-year-old boy.

        82.      A Pallottines official admitted the order was aware of the conviction before it

ordained him in 1981. 13

        83.      Seven years after his guilty plea, in 1981, Rev. Bossa was ordained for the

Pallottines and retained as employee and agent of Defendants as a priest, counselor, and teacher

educated by and under the direct supervision, authority, employ, and control of the Defendants.




13
 See “In the Shadow of the Vatican: Accused Clerics Serving in Rome, Heart of Catholic Church,” Dunklin, R.,
Dallas Morning News, Sept. 12, 2004.




                                                      19
             Case 1:20-cv-02106-VEC Document 1 Filed 03/09/20 Page 20 of 39



        84.      Following Rev. Bossa’s ordination, he was authorized to represent himself as priest

of Defendants, to wear the uniform or vestments of a priest, to teach and counsel the public,

including minors, on behalf of Defendants and to otherwise exercise the rights, privileges, and

responsibilities of Roman Catholic priests under the guise of the Roman Catholic religion.

        85.      Upon information and belief, the Pallottines, in conjunction with the Holy See, the

Archdiocese, and the Mt. Carmel Defendants accepted Rev. Bossa for continued service because

he promised not to relapse.

        86.      Despite the guilty plea and despite Defendants’ contemporaneous knowledge of

Rev. Bossa’s pedophilic proclivities, Defendants employed Rev. Bossa and held him out to be an

outstanding clergy member of the Roman Catholic Church. Such employment began at his

assignment at St. Thomas Aquinas in Bridgewater, Massachusetts, where he was accused of

sexually abusing two boys, ages eight and ten, during his time at the parish.

        87.      Upon information and belief, Defendants did not take any precautions regarding

Rev. Bossa’s private, one-on-one access to children.

        88.      His list of assignments, decided by Defendants, included an assignment at Mt.

Carmel Parish, beginning in 1981, with access to young, vulnerable children trying to pursue a

Catholic faith, including Plaintiff.

        89.      Beginning in or about 1981, Plaintiff started his tenure as an altar boy at Mt. Carmel

in New York, New York under Rev. Bossa. Almost immediately, Rev. Bossa began to grope and

masturbate Plaintiff’s genitals in the Church Rectory, in the “big meeting room” at the Church,

and in the altar server changing room.

        90.      Plaintiff was also forced to endure other sexual abuse by Rev. Bossa until he was

satisfied.




                                                  20
          Case 1:20-cv-02106-VEC Document 1 Filed 03/09/20 Page 21 of 39



         91.   Rev. Bossa would often take Plaintiff out of his communion classes so they could

“talk,” but instead, Rev. Bossa would continue sexually abusing Plaintiff in private.

         92.   Plaintiff experienced more than 50 instances of sexual abuse at the hands of Rev.

Bossa.

         93.   Rev. Bossa used the trust and spiritual guide/father-figure relationship inherent in

the dynamic between priest and altar boy/parishioner to threaten Plaintiff, telling the young boy

that he would not be allowed to participate in communion or confirmation if he told anyone about

the incidents. The foregoing instances of abuse merely summarize the torture and horror that

Plaintiff experienced at the hands of his Rev. Bossa.

         94.   In 2002, Rev. Bossa’s criminal history, along with new claims of sexual abuse, was

brought to public light. As a collective effort of the Church Enterprise, the Holy See directed Rev.

Bosa to relocate to the Holy See’s headquarters in Rome. Rev. Bossa died under Defendants’

protection in 2007.

         95.   At all times material hereto, Defendants allowed Rev. Bossa to have unsupervised

and unfettered access to children in the Archdiocese, including Plaintiff.

         96.   By placing Rev. Bossa and allowing him to work with children of the Catholic

Church, and by allowing Rev. Bossa to recruit and solicit children to become members, Defendants

represented to minor children and their families, including Plaintiff herein, that Rev. Bossa did not

have a history of molesting children, was not a danger to children, and that Defendants did not

have knowledge of these facts.

         97.   All Defendants were, and are, in a specialized position wherein they possessed

knowledge that Plaintiff did not possess. All Defendants were in a position to have this knowledge

because they were Rev. Bossa’s employer, responsible for Rev. Bossa’s conduct in the course and




                                                 21
         Case 1:20-cv-02106-VEC Document 1 Filed 03/09/20 Page 22 of 39



scope of his priestly duties, knew about his prior conviction, and because its policies mandated

and continue to mandate secrecy with respect to the sort of knowledge learned about Rev. Bossa’s

deviant behavior.

       98.     Plaintiff, on the other hand, was a child. As a child, he was not in a position to have

information about Rev. Bossa’s molestation of other children or Defendants’ knowledge of the

dangers that Rev. Bossa posed to children, nor was he in a position to know that Defendants man-

dated that its employees keep such knowledge from others, including Plaintiff.

       99.     The Pallottines , the Mt. Carmel Defendants, the Archdiocese, and the Archbishop

all failed to warn, in any way, Plaintiff about Rev. Bossa and, instead, made explicit and implicit

representations regarding safety of the Church, altar boy program, and the clergy to Plaintiff’s

parents/caregivers with the knowledge and intent that they would be communicated to the minor

Plaintiff to induce him to work as an altar boy, among other things.

       100.    Defendants also knew or should have known that the representations made to Plain-

tiff’s parents/caregivers would influence the amount and type of time spent alone with Rev. Bossa,

Rev. Bossa’s access to Plaintiff, and Rev. Bossa’s ability to molest Plaintiff.

       101.    A a direct and proximate result of Defendants’ acts, omissions, negligence, gross

negligence and conduct described herein, the Plaintiff sustained both physical and emotional inju-

ries, including conscious pain and suffering; physical injuries to Plaintiff’s body, including, but

not limited to, headaches, nausea, loss of sleep and physical shock to the nervous system, as well

as, injuries suffered at the times of the sexual abuse; loss of faith and mistrust of the Roman Cath-

olic Church and its institutions; mental anguish, emotional distress, inconvenience, loss of enjoy-

ment of life, humiliation, embarrassment, loss of self-esteem, disgrace, guilt and shame; past,




                                                 22
         Case 1:20-cv-02106-VEC Document 1 Filed 03/09/20 Page 23 of 39



present and future physical pain and suffering; past, present and future medical expenses; past,

present and future lost wages, loss of earnings and earning capacity.

                                  FIRST CAUSE OF ACTION
                                    (As to ALL Defendants)
                                          (Negligence)

       102.    Plaintiff incorporates all consistent paragraphs of this Complaint as if fully set forth

under this count.

       103.    At all relevant times herein, Defendants held themselves and their institutions out

to be safe places for religious worship, spiritual development and growth, learning and education,

or engaging in youth and/or community activities.

       104.    Defendants explicitly and implicitly represented to Plaintiff that all of its clergy and

staff members, including Rev. Bossa, were benevolent and trustworthy stewards of the faith who

would only act in the best interests of the children whom they served. The Archdiocese did so by

assigning Rev. Bossa to Defendant Mt. Carmel church, and each and every Defendant did so by

allowing Rev. Bossa to perform mass and bless the food, providing him with income and living,

providing him with priestly garb, and allowing him unfettered access to the children of the Church

and Archdiocese, including Plaintiff.

       105.    Defendants had and/or assumed a duty to provide a reasonably safe environment

for Plaintiff and assumed the duty to protect and care for him.

      106.     Pursuant to common law and the Restatement (Second) of Agency, § 219, Rev.

Bossa was acting as the agent of Defendants because while engaging in the wrongful acts with

Plaintiff, Rev. Bossa was in the course and scope of his employment acting as a counselor, priest

and educator of Plaintiff and with Defendants; and/or was able to accomplish the sexual abuse

because of his job-created authority and role as an agent of the Defendants. As such, Defendants




                                                 23
         Case 1:20-cv-02106-VEC Document 1 Filed 03/09/20 Page 24 of 39



are vicariously liable for the acts of Rev. Bossa through the doctrine of respondeat superior, in

addition to their direct liability described here and below.

       107.    Defendants knew, or should have known, that there was an unreasonable risk of

harm for children participating in Catholic programs and activities within Mt. Carmel Church,

involving Rev. Bossa.

       108.    Defendants knew that the Roman Catholic Church generally, and the Archdiocese

specifically, has had numerous employees and/or agents who had sexually molested children. De-

fendants knew, or should have known, that child molesters have a high rate of recidivism and that

a specific danger of child sex abuse of altar boys and/or minors existed in youth programs and

activities with regard to Rev. Bossa.

       109.     However, despite this knowledge, along with the direct knowledge that Rev. Bossa

plead guilty to sexual acts against a child prior to ordination, Defendants unreasonably deemed

that Rev. Bossa was fit to work with children; and/or that any previous suitability problems Rev.

Bossa had were fixed and cured; and/or that Rev. Bossa would not sexually molest children; and/or

that Rev. Bossa would not injure children.

       110.    Defendants’ actions created a foreseeable risk of harm to Plaintiff. As a minor child

participating in the programs and activities Defendants offered to minors, such as that of an altar

boy, Plaintiff was a foreseeable victim. As a minor child who Rev. Bossa had access to through

Defendants’ facilities and programs and who looked at Rev. Bossa as a communication channel to

God, Plaintiff was a foreseeable victim.

       111.    The kind of conduct engaged in by Rev. Bossa was foreseeable, before, during, and

after the conduct was brought to the attention of church officials. At some time before and/or




                                                 24
             Case 1:20-cv-02106-VEC Document 1 Filed 03/09/20 Page 25 of 39



during Rev. Bossa’s sexual abuse of minors, including Plaintiff, Defendants knew or should have

known of the dangerous propensities of Rev. Bossa.

        112.     Defendants owed a duty of care to all minor persons, including Plaintiff, who were

likely to come within the influence or supervision of Rev. Basso, in his role as teacher, priest,

counselor, employee, agent, and/or servant.

        113.     Pursuant to Restatement (Second) of Torts, § 317, Defendants had a duty, as mas-

ters of Rev. Bossa, to exercise reasonable care to control Rev. Bossa while he was on Defendants’

premises—that is, Mt. Carmel Church, and accompanying grounds, even where acting outside the

scope of their employment, to prevent Rev. Bossa from intentionally harming others, including

Plaintiff.

        114.     Defendants accepted responsibility for the well-being of Plaintiff, as a minor child.

As such, Defendants had a duty to provide the type of care required of one who requests to be

entrusted with the responsibility of caring for young children.

        115.     Defendants owed duties to Plaintiff arising from the relationship akin or that of a

student-school, and/or parishioner-priest, and thus, all of the Defendants were required and obli-

gated to protect the children under their tutelage, including Plaintiff. Such duties include, but are

not limited to, a duty to provide safe care, custody and control of minor children, including Plain-

tiff, a duty to warn of and report to the proper authorities the known deviant propensities of Rev.

Bossa, and ultimately to prevent sexual, physical, and mental abuse of all minors within their care,

control and/or custody, including Plaintiff.

        116.     Rev. Bossa’s forcible sexual acts on Plaintiff were performed in the course and

scope of his delegated duties and authority granted by the Defendants.




                                                  25
         Case 1:20-cv-02106-VEC Document 1 Filed 03/09/20 Page 26 of 39



       117.    Defendants, their agents, employees, servants and licensees, including vicariously

through employee Rev. Bossa, breached their duties of care owed to Plaintiff; including, inter alia:

               a. failing to investigate the background and/or history of Rev. Bossa before plac-

                   ing him into close contact with minors, including, Plaintiff;

               b. failing to warn Plaintiff, his parents and/or legal guardians, of Rev. Bossa’s

                   conduct and/or the reasonably foreseeable risk of future harm, despite Defend-

                   ants having actual or constructive knowledge of Rev. Bossa sexually abusing

                   children, having the propensity to sexually abuse children, and/or posing as a

                   threat of sexual abuse to children;

               c. permitting and/or directing Rev. Bossa to have private contact with then minor-

                   Plaintiff despite having constructive or actual knowledge of Rev. Bossa sex-

                   ually abusing children, having a propensity to sexually abuse children, and/or

                   posing as a threat of sexual abuse to children;

               d. minimizing, ignoring and/or excusing the misconduct of Rev. Bossa as de-

                   scribed herein, which allowed such conduct to continue;

               e. failing to provide a safe environment to Plaintiff within the churches, sacristies,

                   schools and rectories that they operated and/or owned;

               f. failing to conduct a reasonable investigation of abuse complaints;

               g. failing to create, institute, and/or enforce rules, policies, procedures, and/or reg-

                   ulations to prevent Rev. Bossa’s sexual abuse of Plaintiff; and

               h. failing to exercise reasonable care to control Rev. Bossa to prevent his sexual

                   abuse of Plaintiff while on Defendants’ premises;




                                                 26
         Case 1:20-cv-02106-VEC Document 1 Filed 03/09/20 Page 27 of 39



       118.    Defendants further breached their duties of care when, inter alia, with knowledge

of Rev. Bossa’s proclivities, Defendants:

               a. transferred and/or re-assigned Rev. Bossa without warning about his proclivi-

                   ties;

               b. placed Rev. Bossa in “treatment” or on “sick leave;” and then allowed Rev.

                   Bossa to continue as a clergy member;

               c. allowed Rev. Bossa to continue contact with children (including Plaintiff) after

                   it was known he had sexually abused a child;

               d. failed to report Rev. Bossa’s activities to law enforcement and parents (includ-

                   ing Plaintiff’s parents); and

               e. moved Rev. Bossa to Vatican City to be protected from prosecution while cov-

                   ering up Rev. Bossa’s continuing sexual abuse of children by failing to release

                   information regarding Rev. Bossa’s known abuses.

       119.    Given the criminal record of Rev. Bossa, Defendants were, at minimum, unreason-

able in failing to warn Plaintiff or his parents that Plaintiff would be foreseeably in contact with.

Rev. Bossa, as an agent and employee of Defendants.

       120.    Defendants had a duty of, at minimum, ordinary care, which included investigating

reports and allegations of sexual misconduct and a corresponding duty to act in accordance with

their findings. This duty would encompass the duty to report sexual abuse to the proper civil,

criminal, and religious authorities, removing Rev. Bossa from the parish, or at minimum, from

contact with children, notifying congregations of abuses and the present dangers of having such a

priest around children, and providing help to victims of a sexually abusive clergy member. De-

fendants breached these duties.




                                                   27
         Case 1:20-cv-02106-VEC Document 1 Filed 03/09/20 Page 28 of 39



       121.      In the above ways, amongst others, Defendants failed to exercise the degree of care

 that a reasonably prudent person would have exercised under similar circumstances, thereby,

 breaching their duties owed to Plaintiff.

       122.      As a direct and proximate result of the above mentioned breaches of duty by De-

fendants and their agents, servants, workers, or employees and/or others, including but not limited

to Rev. Bossa, for whose acts or omissions they are responsible, and those whose identities are in

the exclusive control of Defendants, Plaintiff experienced and suffered from sexual abuse at the

hands of Rev. Bossa, as well as the ensuing physical, mental, and financial injuries and damages

discussed herein, which Plaintiff still continues to suffer.

       123.      Further, Defendant Holy See is vicariously liable through the doctrine of re-

spondeat superior for the breach of duties discussed above by its employees and agents, including

but not limited to, Rev. Bossa, the Mt. Carmel Defendants, including other ordinaries, as well as,

the Archbishop and the Archdiocese, who asserted control over all clergy below the Archbishop

in the Archdiocese, including Rev. Bossa, and the operations of the Mt. Carmel Church and Mt.

Carmel Parish.

       124.      As direct and proximate result of Defendants foregoing acts and omissions, as de-

scribed herein, Plaintiff sustained both physical and emotional injuries, including, humiliation,

embarrassment, loss of self-esteem, disgrace, guilt and shame; loss of faith and mistrust of the

Roman Catholic Church and their agents and institutions; injuries suffered at the time of the sexual

abuse including physical shock to the nervous system and emotional distress; pain and suffering;

severe mental anguish and trauma, necessitating psychiatric and medical care and treatment in the

past, present and/or in the future; physical ailments, including, but not limited to headaches, nau-

sea, mental anguish, anxiety and loss of sleep; loss of earnings and earning capacity during those




                                                  28
         Case 1:20-cv-02106-VEC Document 1 Filed 03/09/20 Page 29 of 39



periods Plaintiff was unable to work due to traumatization, and may in the future be unable to

work; and grievous bodily pain and suffering, mental anguish, inconvenience, and loss of enjoy-

ment of life, in an amount that exceeds the jurisdictional limits of all lower courts that may other-

wise have jurisdiction.

       125.    This action falls within one or more of the exemptions set forth in CPLR § 1602.

       126.    To the extent Defendant Holy See is found not to be directly liable for the above-

described failures, the Holy See is vicariously liable for the acts and omissions of its employees,

agents, the Mt. Carmel Defendants, the Archdiocese, the Archbishop, and the Pallottines pursuant

to the doctrine of respondeat superior.

                                  SECOND CAUSE OF ACTION
                                     (As to ALL Defendants)
                            (Negligent Training/Supervision/Retention)

       127.    Plaintiff incorporates all consistent paragraphs of this Complaint as if fully set forth

under this count.

       128.    Rev. Bossa was employed by Defendants and was under each Defendants’ direct

supervision, employ, and control when he committed the wrongful acts alleged herein. Rev. Bossa

engaged in the wrongful conduct while acting in the course and scope of his employment with

Defendants and/or accomplished the sexual abuse by virtue of his job-created authority.

       129.    Defendants, through its employees and agents, had a duty arising from their em-

ployment of Rev. Bossa, to ensure that he did not sexually molest and abuse children in their care

and/or on their premises.

       130.    Defendants owed a duty to train and educate employees and administrators and

establish adequate and effective policies and procedures calculated to detect, prevent, and address

inappropriate behavior and conduct between clerics and children.




                                                 29
         Case 1:20-cv-02106-VEC Document 1 Filed 03/09/20 Page 30 of 39



       131.    Defendants breached their duties to instruct, train and supervise their employees, in

that Defendants failed to exercise the degree of care that a reasonably prudent person would have

exercised under similar circumstances, including, inter alia:

               a. failing to timely and properly educate, train, supervise, and/or monitor their

                   agents or employees with regard to policies and procedures that should be fol-

                   lowed when sexual abuse of a child is suspected or observed;

               b. failing to supervise, monitor, and/or investigate Rev. Bossa in his interactions

                   with children when Defendants knew or should have known that such supervi-

                   sion was necessary given unreasonable risk of harm posed by Rev. Bossa;

               c. failing to train employees on rules, policies, procedures, and/or regulations to

                   prevent Rev. Bossa’s sexual abuse of Plaintiff;

               d. failing to properly supervise Rev. Bossa such that the opportunity for repeated,

                   unfettered private access between Plaintiff would not be available; and

               e. failing to take reasonable steps to remove Rev. Bossa from the types of duties

                   and circumstances which allowed him the opportunity to continue sexually

                   abusing minors, including Plaintiff;

       132.    Defendants breached their legal duty of due care owed to Plaintiff as a member of

Mt. Carmel Church. Defendants breached this duty as they failed to adequately evaluate, and qual-

ify Rev. Bossa post-hiring, monitor, supervise, influence, control, discipline or discharge Rev.

Bossa and/or report Rev. Bossa to criminal authorities and/or parents or otherwise restrict his

movement and/or activities to ensure the safety of the children of the Catholic parishioners, spe-

cifically Plaintiff, in the ways discussed herein.




                                                     30
         Case 1:20-cv-02106-VEC Document 1 Filed 03/09/20 Page 31 of 39



       133.    Defendants and their agents and/or employees, knew, or should have known, of

Rev. Bossa’s deviant sexual proclivities, propensities and/or criminal misconduct prior to employ-

ing or placing Rev. Bossa in the Mt. Carmel community in positions of trust with minors like altar

boys. Unfortunately, Defendants placed and maintained Rev. Bossa in positions of trust and con-

trol with access to children, which ultimately led Rev. Bossa to access and harm Plaintiff.

       134.    Defendants, after placing Rev. Bossa, and with knowledge of Rev. Bossa’s deviant

behavior negligently retained Rev. Bossa in a position where he had access to children and could

foreseeably cause harm which Plaintiff would not have been subjected to had Defendants exercised

reasonable care.

       135.    In failing to timely remove Rev. Bossa from working with children, Defendants

failed to exercise the degree of care that a reasonably prudent person would have exercised under

similar circumstances.

       136.    As a direct and proximate result of the foregoing acts and omissions by Defendants,

Plaintiff sustained both physical and emotional injuries, including, humiliation, embarrassment,

loss of self-esteem, disgrace, guilt and shame; loss of faith and mistrust of the Roman Catholic

Church and their agents and institutions; injuries suffered at the time of the sexual abuse including

physical shock to the nervous system and emotional distress; pain and suffering; severe mental

anguish and trauma, necessitating psychiatric and medical care and treatment in the past, present

and/or in the future; physical ailments, including, but not limited to headaches, nausea, mental

anguish, anxiety and loss of sleep; loss of earnings and earning capacity during those periods

Plaintiff was unable to work due to traumatization, and may in the future be unable to work; and

grievous bodily pain and suffering, mental anguish, inconvenience, and loss of enjoyment of life,




                                                 31
           Case 1:20-cv-02106-VEC Document 1 Filed 03/09/20 Page 32 of 39



in an amount that exceeds the jurisdictional limits of all lower courts that may otherwise have

jurisdiction.

          137.   Defendants acts and omissions were a foreseeable, direct, and proximate cause of

the occurrence and Plaintiff’s resulting injuries and damages therefrom.

          138.   By reason of the foregoing, Plaintiff is entitled to recover all of his damages from

the Defendants, the amount of which exceeds the jurisdictional limits of all lower Courts.

          139.   To the extent Defendant Holy See is found not to be directly liable for the above-

described failures, the Holy See is vicariously liable for the acts and omissions of its employees

and agents, the Mt. Carmel Defendants, the Archdiocese, the Archbishop, and the Pallottines, pur-

suant to the doctrine of respondeat superior, and the injuries proximately caused by such conduct.

                                   THIRD CAUSE OF ACTION
                                     (As to ALL Defendants)
                                       (Gross Negligence)

          140.   Plaintiff incorporates all consistent paragraphs of this Complaint as if fully set forth

herein.

          141.   Defendants acts and omissions, as previously described, were committed with reck-

less disregard for, and with willful, wanton, and conscious indifference to, the rights, safety, and

welfare of Plaintiff and the general public.

          142.   The nature of Defendants aforesaid wrongful acts and omissions were of such a

nature as to constitute gross negligence and malice.

          143.   Defendants undertook a continuous course of action in the form of conscious deci-

sions, with subjective knowledge and awareness of the risks and hazards presented by each deci-

sion as discussed above and incorporated herein, to expose Plaintiff and others to sexual abuse

and/or sexual assault by a known sexual abuser, Rev. Bossa, and without exercising slight care or




                                                   32
         Case 1:20-cv-02106-VEC Document 1 Filed 03/09/20 Page 33 of 39



diligence.

       144.    Defendants had a duty to exercise reasonable care in relation to the safety and wel-

fare of their young parishioners, including Plaintiff.

       145.    Defendants had a duty to exercise reasonable care to avoid creating or maintaining

unreasonable risks to the safety and welfare of the young children enrolled in their institutions,

young children seeking religious counseling, and their minor parishioners, including Plaintiff.

       146.    Defendants had a duty to exercise reasonable care in investigating and pursuing

complaints of criminal conduct, sexual misconduct, and violations of law against the young chil-

dren enrolled in their institutions, young children seeking religious counseling, and their minor

parishioners, including Plaintiff.

       147.    In addition to the common law duty of ordinary care discussed above, and incorpo-

rated herein, Defendants also had a duty that arose because of, inter alia, a special relationship,

parishioner-parish relationship, and/or parishioner-priest relationship, and the monetary offerings

and tithing paid by Catholic parishioners throughout the dioceses in the United States, and specif-

ically the State of New York, which Defendants accepted to fund and promote their own initiatives.

       148.    Defendants breached their duty of care by acting with reckless disregard of the

safety and welfare of Plaintiff and other innocent children by failing to properly investigate and

report the known and tolerated pedophile activities of their clergy members, including those of

Rev. Bossa and by placing their own personal interest in front of the safety of the young children

enrolled in their institutions, young children seeking religious counseling, and their minor parish-

ioners, including Plaintiff.

       149.    Defendants were more concerned with their reputation than protecting children, in-

cluding Plaintiff. Such conduct was, and is, wanton and willful, reckless, and in conscious




                                                 33
         Case 1:20-cv-02106-VEC Document 1 Filed 03/09/20 Page 34 of 39



disregard of the safety of innocent children, including Plaintiff.

       150.    Defendants foregoing acts and omissions, involved reckless disregard of or indif-

ference to an extreme degree of physical, mental, and psychological risk and danger, considering

the probability and the magnitude of the potential harm to others.

       151.    Defendants’ foregoing gross negligence was a foreseeable, direct, and proximate

cause of the occurrence and Plaintiff’s injuries and damages therefrom.

       152.    As a direct and proximate result of the Defendants acts and omissions, Plaintiff

suffered sexual abuse at the hands of Rev. Bossa, as well as the ensuing physical, mental, and

financial injuries and damages discussed herein, which Plaintiff still continues to suffer.

       153.    That by reason of the foregoing, Plaintiff is entitled to recover all of his damages

from the Defendants.

                                FOURTH CAUSE OF ACTION
                                   (As to ALL Defendants)
                                     (Breach of Contract)

       154.    Plaintiff incorporates all consistent paragraphs of this Complaint as if fully set forth

under this count.

       155.    A contract was formed between Plaintiff, his family, and Defendants when Plain-

tiff’s family agreed to place their child in Rev. Bossa’s care and provide to the Church Enterprise

donations and Plaintiff’s labor as an altar boy in exchange for spiritual guidance, teaching, and

protection from the risks and harms to which Plaintiff may have been subjected to on the street.

The Church Enterprise induced Plaintiff’s participation in this implied contract, in part, by holding

Rev. Bossa out to Plaintiff, his family and the community, as trustworthy and competent to fulfill

their promise. Plaintiff was both a party to and an intended beneficiary of this contract.




                                                 34
         Case 1:20-cv-02106-VEC Document 1 Filed 03/09/20 Page 35 of 39



       156.    At all relevant times herein, such contract included an implicit duty of good faith

and fair dealing.

       157.    Plaintiff and his family performed this contract by providing continued support to

the Defendants through donations and tuition for continuing catholic education classes, as well

as, Plaintiff’s work as an altar server and helper at the Church.

       158.    As a part of this ongoing contract with Plaintiff, implied terms were created, of

which Defendants had a duty to uphold and perform, which include, but are not limited to:

               a. Keeping Plaintiff safe from being sexually assaulted as a minor;

               b. Employing priests who were not child sexual predators;

               c. Properly supervising their employees who were working with minor children,

                    including Plaintiff, and who they place into their institutions;

               d. Sharing their knowledge of their priests’ deviant and pedophilic sexual pro-

                    clivities to Plaintiff and his family;

               e. Providing a reasonably safe environment for Plaintiff;

               f. Preventing the sexual abuse of its parishioners and children; and

               g. Ensuring that when other priests, agents, and/or employees learned of the sex-

                    ual proclivities of its priests to immediately take the necessary steps to cause

                    the illegal conduct to stop.

       159.    As a result of the failure to follow the above-cited contractual requirements, De-

fendants breached the contract formed with Plaintiff’s family, in part for the benefit of Plaintiff.

       160.    As a direct and proximate result of Defendants’ breach of the contract, Plaintiff

experienced the sexual abuse at the hands of Rev. Bossa, as well as the ensuing physical, mental,

and financial injuries and damages discussed herein, which Plaintiff continues to suffer.




                                                   35
         Case 1:20-cv-02106-VEC Document 1 Filed 03/09/20 Page 36 of 39



       161.    As a direct and proximate result of Defendants’ breach of their contractual duties,

Plaintiff suffered economic losses, including loss of the value of Plaintiff’s services, and other

compensable losses based on the benefit of the bargain, including loss of faith.

                                FIFTH CAUSE OF ACTION
                                 (As to Defendant Holy See)
                (Violation of Customary International Law of Human Rights)

       162.    Plaintiff incorporates all consistent paragraphs of this Complaint as if fully set forth

under this count.

       163.    Defendant Holy See directly, and by and through its agents and employees, had a

duty to follow and uphold the international law of human rights, as has been codified in various

international agreements, with respect to Plaintiff and Rev. Bossa.

       164.    Defendant Holy See’s agents and employees responsible for supervising priests,

including Rev. Bossa, violated the Universal Declaration of Human Rights, in that, as a matter of

public policy, they ignored, tolerated, disregarded, permitted, allowed, condoned, and/or failed to

report child sexual abuse, which the international community and civilized world views as cruel,

inhumane and degrading.

       165.    Defendant Holy See’s agents and employees responsible for supervising priests,

including Rev. Bossa, violated the Convention on the Rights of the Child, in that, as a matter of

public policy, they, among other things, did not make the interests of minor children in its control

their primary responsibility; did not conform to international standard for the safety and health of

those children, including Plaintiff, in considering the suitability of their priests, clergy members,

agents and servants; did not take all appropriate legislative, administrative, social and educational

measures to protect Plaintiff from sexual abuse; did not prevent, identify, report, investigate, treat

or follow-up on instances of child sexual abuse of which it had knowledge; and did not undertake




                                                 36
         Case 1:20-cv-02106-VEC Document 1 Filed 03/09/20 Page 37 of 39



to protect Plaintiff from sexual exploitation and abuse.

       166.    The practices, instructions, and mandates of Defendant Holy See in the United

States, as carried out through its agents and employees, prohibiting the disclosure of the identity

and existence of pedophiles and sexual predators under its control and hereby placing children in

positions of harm, whether undertaken under the color of law or only in its capacity as a private

actor, are violations of customary international law, and are crimes to which the law of nations

attributes individual responsibility.

       167.    Defendant Holy See is vicariously liable for the conduct of its agents and employ-

ees, as described above, and the foreseeable harm to Plaintiff, through the doctrine of respondeat

superior.

       168.    As a direct and proximate result of such violations, Plaintiff suffered the injuries

and damages described herein.

               a. Past, present and future conscious pain and suffering;

               b. Past, present and future mental anguish and emotional distress;

               c. Past, present and future medical expenses;

               d. Past, present and future lost wages, loss of earnings and earning capacity;

               e. Compensatory damages;

               f. Punitive damages;

               g. Exemplary damages;

               h. Litigation costs, expenses and reasonable and necessary attorneys’ fees;

               i. Pre-judgment and post-judgment interest pursuant to 28 U.S.C. § 1961 and any

                   other applicable law or statute; and

               j. Any and all other damages to which Plaintiff may be justly entitled.




                                                37
            Case 1:20-cv-02106-VEC Document 1 Filed 03/09/20 Page 38 of 39



                                      PRAYER FOR RELIEF

        WHEREFORE, based on the foregoing causes of action, Plaintiff demands judgment

against Defendants Our Lady of Mt. Carmel Parish, Church of Our Lady of Mt. Carmel, Our Lady

of Mt. Carmel Development Corporation, the Roman Catholic Archdiocese of New York, Arch-

bishop of New York, The Society of the Catholic Apostolate aka Pallottines, and the Holy See, on

their designated causes of action, in an amount to be determined in a trial by jury; for a sum that

will fully and fairly compensate Plaintiff for alleged injuries and conscious pain and suffering, that

Plaintiff recovers actual damages; that Plaintiff is entitled to recover compensatory damages; that

Plaintiff recovers punitive damages; together with litigation costs, expenses and reasonable and

necessary attorneys’ fees, pre-judgment and post-judgment interest pursuant to 28 U.S.C. § 1961

and any other applicable law or statute; and any and all other relief to which Plaintiff may be justly

entitled.

                                          JURY DEMAND

        Plaintiff demands a trial by jury on all issues so triable.

                                                D’ARCY JOHNSON DAY

Dated: New York, New York                By:    /s/ Peter W. Smith
       March 9, 2020                            Peter W. Smith, Esq.
                                                1501 Broadway, 12th Floor
                                                New York, New York 10036
                                                (866) 327-2952
                                                PWS@DJD.LAW

                                                MATTHEWS & ASSOCIATES

                                          By: /s/ David P. Matthews
                                              David P. Matthews, Esq.
                                              dmatthews@thematthewslawfirm.com
                                              Timothy A. Bearb, Esq.*
                                              tbearb@thematthewslawfirm.com
                                              Liza K. Roys, Esq.*
                                              lroys@thematthewslawfirm.com




                                                  38
Case 1:20-cv-02106-VEC Document 1 Filed 03/09/20 Page 39 of 39



                            2905 Sackett St.
                            Houston, Texas 77098
                            (713) 522-5250

                            FREESE & GOSS

                        By: /s/ Tim K. Goss
                            Tim K. Goss, Esq.
                            tim@freeseandgoss.com
                            3500 Maple Ave., Suite 1100
                            Dallas, TX 75219
                            214.761.6610
                            Attorneys for Plaintiff,
                            Thomas Alberto Robles

                            *Attorneys will be seeking pro hac vice admission




                              39
